Citation Nr: 1216460	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-46 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar of the left cheek (a cyst excision scar), on appeal from an initial grant of service connection.

2.  Entitlement to a compensable evaluation for a scar of the right upper chest (a cyst excision scar), on appeal from an initial grant of service connection.

3.  Entitlement to an evaluation in excess of 20 percent for prostatitis, on appeal from an initial grant of service connection.

4.  Entitlement to a compensable evaluation for scars of the right shin, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air Force from April 1978 to June 1982, and from September 1982 to July 2008.  

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating decision of October 2008 from the Waco, Texas, Regional Office (RO), of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for the four disabilities listed on the front page of this action and assigned disability ratings.  The appellant was notified of that action and he has appealed asking that higher ratings be assigned.  

Following the perfection of his appeal, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) at the RO in October 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The  issue of entitlement to an increased evaluation for dermatitis has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and the issue is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the appellant was awarded service connection for a scar of the left cheek, a scar of the right upper chest, scars of the right shin, and prostatitis via a rating action of October 2008.  That action was based upon VA medical examination that was performed in April 2008.  The record reveals that since April 2008 although the appellant has been seen on numerous occasions by various doctors and medical practitioners for a myriad of complaints (some involving the disabilities now on appeal), he has not undergone another VA examination in order to determine the severity of this disabilities.  Moreover, since that time, the appellant has testified the Board asserting that his disabilities and disorders have become more disabling than previously rated. 

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance and upon first blush, it appears to the Board that the 2008 examination is stale and does not take into account treatment the appellant may have received for his various scars and prostatitis.  As such, the Board finds that thorough and contemporaneous medical examinations that take into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the applicable provisions of the Veterans Claims Assistance Act of 2000 (VCAA), it is the Board's opinion that such examinations should be afforded the appellant before an appellate decision on the merits of his claim.

Finally, with respect to issues now before the Board, it appears that there may be relevant records of VA and private treatment that have not been obtained and associated with the claims file which may be relevant to the appellant's claim.  Since VA has a duty to assist the appellant in the development of his claim, the Board believes that the claim should be remanded so that these records may be identified, obtained, and included in the claims file for review.  That is, VA's duty to assist the appellant in the development of his claim includes making reasonable efforts to obtain relevant records that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  See 38 U.S.C.A. § 5103(A)(b) (West 2002 & Supp. 2011).  In accordance with these provisions, the Board finds that a remand of this case also is warranted so the RO/AMC can ensure that all available VA and non-VA treatment records are obtained.  See 38 C.F.R. § 3.159(c) (2011); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, further appellate consideration will be deferred and the case is remanded to the RO/AMC for the following actions:

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review. 

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since his retirement from the United States Air Force for his scars and prostatitis, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The RO/AMC is hereby put on notice that the appellant has stated that he has private doctors and at least one of those doctors, a Doctor Robert Strout, has provided repeated treatment for the appellant's service-connected prostatitis.  Also, the RO/AMC is reminded that the appellant retired from the United States Air Force in 2008 and, as such, the appellant is eligible for Tri-Care treatment.  Hence, the appellant should be asked whether he has received any type of Tri-Care treatment and if so, the names and addresses of those health care providers.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2011). 

3.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the RO/AMC should arrange for the appellant to be examined by an appropriate dermatological specialist, who (if possible) has not previously examined him, and the specialist should comment on the severity of the appellant's scar of the left check, the scar of the right upper chest, and the scars of the right shin.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the examination.  Any indicated tests and studies should be conducted and all findings should be reported in detail. 

Unretouched color photographs of the face, upper chest, and right lower extremity should be accomplished and those photographs should be included in the claims folder for further review.  Additionally, the written findings should include information about whether the scar or scars: 

(a) is/are tender and painful, if superficial; 

(b) is/are poorly nourished with repeated ulceration, if superficial; 

(c) the size of the scar and whether it is "deep" (that is, associated with underlying soft tissue damage). 

(d) is/are superficial and "unstable" (that is, there is frequent loss of covering of skin over the scar), 

(e) is/are superficial and painful on examination; and, 

(f) has/have produced limitation of function, and if so, what limitation of function (e.g., limitation of motion, neurological impairment or pain with use.) 

A complete rationale for any opinion expressed should be included in the examination report.  The claims folder and this Remand must be made available to the examiner for review before the examination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is further requested that the examiner specifically comment on the appellant's complaints of tenderness or soreness of the scars in question.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

It is requested that the results of the examination be typed and included in the claims folder for review.

4.  Only after the appellant's private urological treatment records have been obtained and included in the claims folder, the RO/AMC should schedule the appellant for a VA urology examination by the appropriate specialist to determine the current nature and severity of his service-connected prostatitis, to include voiding dysfunction and urinary frequency.  The entire claims file, to include a copy of the remand, must be made available to the physician and the examiner is asked to indicate whether he or she has reviewed the claims folder.  All appropriate tests should be conducted. 

It is requested that the examining physician document all objective physiological problems related to the appellant's prostatitis, to include renal dysfunction, voiding dysfunction, infections, and hypertrophy, if any.  Any and all findings concerning urine leakage, frequency, or obstructive voiding, to include continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials, must be documented.  The physician must then provide an opinion as to whether the objective findings are consistent with the appellant's subjective complaints which include, but are not limited to, voiding every four hours and waking-up during the night to void. 

A complete rationale for all opinions must be provided.  It is requested that the examination results be typed and then included in the claims folder for review. 
 
5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

6.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



